DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 16/093,780 filed on October 15, 2018, now U.S. Patent No. 10905670, which is a national stage entry of PCT/GB2017/051090 filed April 19, 2017.  Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an application filed in the United Kingdom on April 19, 2016.  The certified copy has been filed in parent Application No. 16/093,780, filed on October 15, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,905,670 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application would be anticipated by the cited claims of ‘670.
Claim 23 of the instant application claims a method of treating a subject suffering from gait disorder, postural imbalance, and/or impaired spatial orientation comprising: (a) identifying the subject having gait disorder, postural imbalance, and/or impaired spatial orientation; (b) taking a baseline measurement of the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation using one or more tests; (c) administering a therapeutically effective amount of acetyl-leucine or a pharmaceutically acceptable salt thereof to the subject for a treatment duration; (d) measuring the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation after the subject is treated; and (e) comparing the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation after treatment to the baseline measurement to determine if there is an improvement in the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation.
Claims 1-9 of ‘670 claim a method of treating a mobility disorder associated with ageing in a subject in need thereof comprising: (a) identifying the subject having the mobility disorder associated with ageing; (b) taking a baseline measurement of the subject's mobility using one or more tests; (c) administering a therapeutically effective amount of acetyl-leucine or a pharmaceutically acceptable salt thereof to the subject for a treatment duration; (d) measuring the subject's mobility using the one or more tests after the subject is treated; and (e) comparing the subject's mobility after treatment to the baseline measurement to determine if there is an improvement in the subject's mobility; wherein the subject does not have vertigo or a neurological or neurodegenerative disease, disorder or condition, and wherein the mobility disorder associated with ageing is chosen from decreased stability, unsteadiness while walking, senile gait disorder, increase in the coefficient of variability of gait velocity or cadence, and pre-disposition to falls.  
Thus the cited claim of the instant application would be anticipated by the claims of ‘670 since ‘670 claims the treatment of a gait disorder which is senile gait disorder comprising the administration of acetyl-leucine.

Claims 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 122-136 of copending Application No. 16/756,990 (U.S. Publication No. 2020/0338034 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are rendered obvious over the cited claims of copending ‘990.
Claims 15-23 of the instant application claim a method of treating a subject suffering from gait disorder, postural imbalance, and/or impaired spatial orientation or a method of treating a decrease in cognitive function associated with ageing comprising: (a) identifying the subject having gait disorder, postural imbalance, and/or impaired spatial orientation or a decrease in cognitive function associated with ageing; (b) taking a baseline measurement of the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation or decrease in cognitive function associated with ageing using one or more tests; (c) administering a therapeutically effective amount of acetyl-leucine or a pharmaceutically acceptable salt thereof to the subject for a treatment duration; (d) measuring the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation, or cognitive function after the subject is treated; and (e) comparing the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation, or cognitive function after treatment to the baseline measurement to determine if there is an improvement in the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation, or cognitive function.
Claims 122-136 of copending ‘990 claim a method of improving cognitive function, mobility, or cognitive function and mobility in an elderly subject, comprising administering leucine to the elderly subject.
Although copending ‘990 does not specifically recite the steps a-e as claimed in the instant claims, it is common practice in the pharmaceutical arts to diagnose or identify a patient prior to treatment and to determine treatment efficacy by comparing before and after treatment results.
Although copending’ ‘990 does not specifically teach treating a gait disorder, postural imbalance and/or impaired spatial orientation, as claimed in claim 23 of the instant application, it would have been obvious to a person of ordinary skill in the art to treat said disorders according to the teachings of copending ‘990, since copending ‘990 claims improving mobility comprising the administration of leucine.
Although copending ‘990 claims administration of leucine, while the instant claims recite administration of acetyl-leucine, since acetyl-leucine is a derivative of leucine having a similar structure, a person of ordinary skill in the art would expect similar properties and thus it would have been obvious to substitute one for the other with a reasonable expectation of similar and predictable success.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strupp et al. (J. Neurol. 2013, 260:2556-2561 Provided on IDS).
Claims 23 of the instant application claims a method of treating a subject suffering from gait disorder, postural imbalance, and/or impaired spatial orientation comprising: (a) identifying the subject having gait disorder, postural imbalance, and/or impaired spatial orientation; (b) taking a baseline measurement of the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation using one or more tests; (c) administering a therapeutically effective amount of acetyl-leucine or a pharmaceutically acceptable salt thereof to the subject for a treatment duration; (d) measuring the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation after the subject is treated; and (e) comparing the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation after treatment to the baseline measurement to determine if there is an improvement in the subject’s gait disorder, postural imbalance, and/or impaired spatial orientation.
Strupp et al. teaches the treatment of patients with cerebellar ataxia comprising the administration of acetyl-DL-leucine (title).  Strupp et al. teaches that cerebellar ataxia is a frequent and often disabling syndrome that is mainly characterized by limb and gait ataxia (page 2557).  Strupp et al. teaches that acetyl-DL-leucine is an acetylated derivative of the natural amino acid leucine and is known in the art for the symptomatic treatment of acute vertigo and dizziness and to improve central vestibular compensation (page 2557).   Strupp et al. teaches that patients were treated with 5 g/day of acetyl-DL-leucine (500 mg tablets of Tanganil) for 7 days and patients were rated based on eight items including gait, stance, sitting, speech and coordination (page 2557).  Strupp et al. further teaches that the assessment was performed at baseline and during treatment (on day 9 +/- 3 days) (page 2557).  Strupp et al. teaches that during treatment scores were notably lower for gait (page 2557).  Strupp et al. teaches that there was an overall improvement of ataxia symptoms from baseline including significant improvement in gait and furthermore patients showed better performance in the 8-m-walking time (abstract).
Thus Strupp et al. teaches a method of treating a gait disorder (cerebellar ataxia) comprising identifying the subject having the gait disorder; (b) taking a baseline measurement of the subject’s gait disorder using more than one test; (c) administering a therapeutically effective amount of acetyl-leucine or a pharmaceutically acceptable salt thereof to the subject for a treatment duration; (d) measuring the subject’s gait disorder using more than one test after the subject is treated; and (e) comparing the subject’s mobility after treatment to the baseline measurement to determine if there is an improvement in the subject’s gait disorder.
Thus claim 23 is anticipated in view of the cited prior art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. U.S. Publication No. 2008/0214649 A1.
Claims 15-22 of the instant application claim a method of treating a decrease in cognitive function associated with ageing comprising: (a) identifying the subject having a decrease in cognitive function associated with ageing; (b) taking a baseline measurement of the subject’s cognitive function associated with ageing using one or more tests; (c) administering a therapeutically effective amount of acetyl-leucine or a pharmaceutically acceptable salt thereof to the subject for a treatment duration; (d) measuring the subject’s cognitive function using one or more tests after the subject is treated; and (e) comparing the subject’s cognitive function after treatment to the baseline measurement to determine if there is an improvement in the subject’s cognitive function.
Yu teaches compositions and the use of compositions comprising amino acids and/or N-acetylamino acids for systemic administration to alleviate or improve symptoms or syndromes associated with nervous, vascular, musculoskeletal, or cutaneous systems (abstract).  Yu teaches that certain amino acids and/or N-acetylamino acids by systemic administration are therapeutically effective for prevention or treatment to alleviate or improve symptoms or syndromes associated with nervous systems [0019].  The symptoms and syndromes associated with the nervous system include Alzheimer’s disease, progressive loss of memory, shrinkage and atrophy of cerebral cortex, amnesia, loss of memory and inability to form new memory [0024].  Yu teaches that oral administration of certain amino acids and/or N-acetylamino acids is beneficial and can improve cognition and memory performance in Alzheimer’s subjects [0028].  The N-acetylamino acids useful in the methods include N-acetyl-leucine [0036].
Yu teaches that the amino acids and N-acetylamino acids of the present invention in capsule, tablet or powder form can be orally taken by subjects or patients a few times daily with preferred frequency of once or twice daily [0043]. It is preferred that the composition is in the form of a powder, solution, suspension, juice, tablet or gelatin capsule, and that the amino acid is present in the composition in an amount with the range of from about 0.1 to 5 g [0043].  Yu teaches that in general, the oral dosage for the amino acid can be from one to ten grams daily with preferred dosage of from 4 to 5 g daily, preferably divided into two equal amounts taken orally twice daily [0044].  Yu teaches that preferred N-acetylamino acids include N-acetyl-leucine [0050].
Yu specifically teaches the treatment of Alzheimer’s disease comprising the administration of N-acetylamino acids in a subject with short-term loss of memory to slow down the progress of the disease [0051].  Yu teaches that N-acetylamino acids can be administered to improve short-term memory in Alzheimer’s disease [0052].  Yu further teaches treating an elderly woman with Alzheimer’s disease with an N-acetylamino acid which resulted improved cognition [0058].  Yu further teaches oral administration of N-acetylamino acids for the treatment of Alzheimer’s disease in an elderly subject by gradually increasing the dosage [0075].  Yu reports that treatment with the N-acetylamino acid improved cognition in the patient [0075]-[0078].  Yu teaches that within 5 weeks the patient showed signs of regaining short memory for events for the day and recognition of family members and caregivers improved [0076]. Yu further teaches that the patient was more alert since before treatment the patient would sleep 15-18 hours daily and after treatment, the physical activity increased, sense of humor appeared and verbal conversation was attempted by the patient [0076].
Thus Yu teaches a method of treating a decrease in cognitive function associated with ageing comprising identifying the subject having a decrease in cognitive function associated with ageing, observing a baseline prior to treatment, administering a therapeutically effective amount of an N-acetylamino acid to the subject for a treatment duration, observing the subject’s cognitive function after the subject is treated; and comparing the subject’s cognitive function after treatment to the baseline measurement to determine if there is an improvement in the subject’s cognitive function.  Therefore Yu teaches evaluating the subject’s progress before and during treatment.
Yu et al. does not specifically exemplify the treatment with N-acetyl-leucine.
However, Yu teaches that certain amino acids and/or N-acetylamino acids can be used with a reasonable expectation of similar results including N-acetyl-leucine which is one of the preferred N-acetylamino acids [0050].
Thus although Yu includes N-acetyl-leucine on a list that include other N-acetylamino acids, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Thus a person of ordinary skill in the art would have been motivated to use any of the disclosed N-acetylamino acids including N-acetyl-leucine with a reasonable expectation of similar and predictable success.  
Claim 22 is rendered obvious since Yu teaches that the N-acetylamino acids improve cognition which includes alertness and reaction speed, and as such it would have been obvious to a person of ordinary skill in the art to treat any subject in need of enhanced cognition including cognition which is not a direct consequence of aging as claimed.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 15-23 are rejected.  Claims 1-14 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM